Case 2:18-cv-04857-RSWL-PLA Document 18 Filed 11/02/18 Page 1 of 2 Page ID #:135

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:18-cv-04857-RSWL-PLAx                                          Date    November 2, 2018
 Title             Henrik Zargarian v. BMW of North America , LLC et al



 Present: The Honorable              RONALD S.W. LEW, Senior U.S. District Judge
                Joseph Remigio                                 Not Reported                            N/A
                 Deputy Clerk                          Court Reporter / Recorder                    Tape No.


                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                          Not Present                                              Not Present


 Proceedings:                 (IN CHAMBERS)

        The Scheduling Conference, set for November 6, 2018, at 10:00 a.m., is hereby ADVANCED to
this date and taken OFF-CALENDAR. No appearance necessary on November 6, 2018. The Court
finds the matter suitable for decision without oral argument and sets the following dates:

           Deadline to Amend Pleadings:             01-29-19
           Discovery Cut-Off:                       09-24-19
           Motion Filing Cut-Off:                   10-22-19
           Expert Cut-Off:                          11-19-19
           Final Pretrial Conference:               01-07-20        , 10:00 am
           Jury Trial (5-7 day est) :               01-28-20        , 09:00 am

       All other dates applicable to this action which are not specifically set herein or otherwise
ordered by this Court shall be governed by applicable Local Rules of Court for the Central District of
California and Federal Rules of Civil Procedure.

       Any request presented to the Court for ruling should not be embodied in a report or notice and
should be separately made and formally filed onto the docket of this action.

        All hearings before Judge Ronald S.W. Lew shall take place at the U.S. Courthouse, 350 W. 1st
Street, Los Angeles, CA 90012. Courtroom location to be determined and will be noticed to the
parties/counsel prior to the hearing date.


                                                                                       Initials of Deputy Clerk   JRE


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 2
Case 2:18-cv-04857-RSWL-PLA Document 18 Filed 11/02/18 Page 2 of 2 Page ID #:136

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       2:18-cv-04857-RSWL-PLAx                                     Date    November 2, 2018
 Title          Henrik Zargarian v. BMW of North America , LLC et al


(CONTINUED FROM PAGE ONE)


NOTICE TO COUNSEL RE PREPARATION FOR TRIAL (IF APPLICABLE TO THIS ACTION)

MOTIONS IN LIMINE: All motions in limine shall be filed no later than the date of the Final Pretrial
Conference. Oppositions shall be filed no later than 7 days after the Final Pretrial Conference; and a
reply, if any, shall be filed no later than 14 days after the Final Pretrial Conference. If the dates set
forth herein do not allow for timely briefing of Motions in Limine, the parties shall meet, confer,
and make an appropriate filing regarding an alternate schedule for the Court’s consideration.

EXHIBITS: Counsel are to prepare their exhibits for presentation at trial by placing them in volumes
which are tabbed down the front, right side with the exhibit numbers. These volumes are to be prepared
in an original and one (1) copy for the Court. Each volume of exhibits shall be contained in a three-ring
notebook. Exhibits must be numbered in accordance with Local Rules 11-5.2 and 11.5.3.

THE COURT REQUIRES THAT THE FOLLOWING BE SUBMITTED TO THE COURT
CLERK ON THE FIRST DAY OF TRIAL:

The original exhibits with the Court’s exhibit tags attached and filled out showing the case number, case
name and exhibit number. (EXHIBIT TAGS MUST BE ON THE FRONT OF THE EXHIBIT AND
MAY BE STAPLED TO AN EXHIBIT IF IT CANNOT BE GLUED ON).

1. Two bench books of the exhibits . The original bench book shall contain the original exhibits for use
by the witness. The second bench book shall be for the Judge.

2. THREE COPIES OF THE JOINT EXHIBIT LIST (bearing no CM/ECF headers)
3. THREE COPIES OF THE WITNESS LIST (bearing no CM/ECF headers).

In addition to hard copy submissions, parties must submit a copy of the proposed jury instructions, if
applicable, in conformance with Local Rules 11-5.2 and 11.5.3 in WordPerfect (.wpd) or MS Word
(.doc/x) format, either via email to the courtroom deputy clerk by noon on the following business day of
filing or hand delivered by counsel to the courtroom deputy clerk during trial on a USB thumb/flash
drive.




                                                                               Initials of Deputy Clerk   JRE


CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                     Page 2 of 2
